Citation Nr: 0414995	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a stomach disorder, 
including as secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The August 2001 rating action granted the veteran service 
connection and a 10 percent rating for tinnitus.  The October 
2002 statement of the case included entitlement to an 
increased initial rating for tinnitus as one of the issues.  
On his December 2002 substantive appeal the veteran listed 
the issues he was appealing.  He noted that he was only 
appealing the issues that he listed.  He did not include in 
his list the issue of an increased initial rating for 
tinnitus.  Accordingly, such an issue is not currently in 
appellate status before the Board.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The veteran seeks an initial compensable rating for his 
service-connected right ear hearing loss.  The veteran's 
current noncompensable rating was based on a November 2000 VA 
audiological examination report.  In his December 2002 
substantive appeal the veteran stated that his hearing loss 
in both ears had worsened since his last audiometric 
examination.  Since the veteran has reported increased 
disability, a current VA examination is necessary to 
determine the appropriate compensation rating for the 
veteran's right ear hearing loss. 

The Board notes that the August 2001 rating action also 
denied the veteran's claim for service connection for left 
ear hearing loss.  Service connection for left ear hearing 
loss was denied on the basis that the veteran's left ear 
hearing loss was not to the extent required to be considered 
a disability under the VA criteria for impaired hearing 
acuity.  See 38 C.F.R. § 3.385 (2003).  The November 2000 VA 
audiometric examination revealed the veteran to have a pure 
tone threshold of 35 decibels at 4000 Hertz in the left ear.  
A threshold of 40 decibels or greater is considered a 
disability for VA purposes.  Id.  Since the veteran's last VA 
audiometric examination in November 2000, the veteran has 
reported that he has noticed increased hearing loss in his 
left ear.  The veteran should be afforded a current 
audiometric examination of the left ear prior to adjudication 
of his claim for entitlement to service connection for left 
ear hearing loss. 

The veteran also seeks entitlement to service connection for 
a stomach disorder and for post-traumatic stress disorder.  
In a July 2000 statement, the veteran asserted that he had 
been treated shortly after discharge by a private doctor for 
nerve, stomach, and nightmare problems.  The veteran claims 
that this doctor, now deceased, stated that these problems 
were caused by service.  The veteran reported that after the 
death of that doctor he began seeing his present physician, 
Dr. D.J.C.  The veteran asserts that he has received 
treatment from Dr. D.J.C. ever since the 1950's.  No attempt 
has been made to obtain copies of the such treatment records 
from Dr. D.J.C. dated prior to January 2001.  An attempt to 
obtain such records should be made.  

The Board notes that in January 1947, approximately a year 
after discharge from service, the veteran reported a one year 
history of intermittent diarrhea and abdominal cramps.  The 
Board further notes that a July 2000 statement from a private 
physician indicates that the veteran has a stomach disorder 
that is probably due to service.  The Board believes that a 
VA examination, with opinion, concerning the veteran's 
claimed stomach disability should be obtained.

The record indicates that the veteran's service medical 
records could not be obtained and that they were probably 
destroyed in a fire.  It is not clear from the record whether 
the veteran's personnel records were located with the service 
medical records that were destroyed.  Since the record does 
not reflect that the RO requested such records, the Board is 
of the opinion that an attempt should be made to obtain the 
veteran's service personnel records or determine whether 
those records were destroyed with the veteran's service 
medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.   

2.  The RO should obtain copies of the 
veteran's VA treatment records, 
inpatient, outpatient, and therapy 
records, dated from January 2002 to 
present.

3.  After obtaining any necessary 
authorization, the RO should contact Dr. 
D.J.C. and request copies of all of the 
veteran's treatment records dated from 
1950 to present.  All records obtained 
should be associated with the veteran's 
claims file.

4.  The RO should attempt to obtain the 
veteran's service personnel records or 
determine whether those records were 
destroyed with the veteran's service 
medical records.

5.  When the above action has been 
completed, the veteran should be 
scheduled for VA audiometric and 
gastrointestinal examinations.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to each examiner for 
review prior to each examination.  If a 
current stomach disability is found, the 
gastrointestinal examiner should review 
the record, including the July 2000 
statement of Dr. D.J.C., and the January 
1947 medical certificate, and provide an 
opinion as to whether it is at least as 
likely as not that any current stomach 
disorder is related to the veteran's 
service.  The rationale for all opinions 
expressed should be explained.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  When readjudicating 
the claim for an initial compensable 
rating for right ear hearing loss, the RO 
must also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO should also consider 
whether the right ear hearing loss claim 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

8.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




